DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Specification
The applicant’s specification submitted is acceptable for examination purposes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-8, 10-12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagami (U.S. Pub. No. 2004/0268067 A1) in view of Patterson (U.S. Patent No. 8,782,003 B1), further in view of Popovski et al. (U.S. Patent No. 8,224,781 B2).
Regarding claim 1, Yamagami teaches a method for generating a live image of data (‘for’ indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. Therefore intended use limitations are not required to be taught, see MPEP 2111.04 [R-3]), the method comprising: 
identifying time intervals associated with a journal, wherein the journal is associated with an image of the data and wherein the journal includes entries associated with the data during a time period during which the image was taken (paragraph [0030], [0032]-[0033], [0037], [0055], [0057], [0070], journal is generated in response to write request; the write operations is associated with snapshot of the data volume; each snapshot information data structure includes a sequence number that is assigned when the snapshot is taken, a time value indicates when the snapshot was taken; the journaling process is started prior to taking the first snapshot to ensure any write operations which occur during the taking of snapshot are journaled; identifying the journal entry as long as the time field of the journal entry is prior to the target time; the update ceases with the first journal entry whose time field is past the target time).
Yamagami does not explicitly disclose: 
identifying candidate time intervals from amongst the time intervals, wherein the image was generated during one of the candidate timer intervals. 
Patterson teaches identifying candidate time intervals from amongst the time intervals, wherein the image was generated during one of the candidate timer intervals (col. 3, line 17-21, col. 7, line 58-67, a log file is used to track modification made to a storage system; each log entry comprises a set of log entries each corresponding to a modification made to a storage; a log file is maintained of changes to a block or segment since a last snapshot backup on a replica system, the replica maintains a list of fingerprints for each snapshot backup corresponding to blocks or segment that make up the snapshot; identifying target time for data reversion may only be one of a predetermined set of possible in the past when a snapshot was made, also see col. 8, line 1-20). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include identifying candidate time intervals from amongst the time intervals, wherein the image was generated during one of the candidate timer intervals into backup and recovery system of Yamagami.
Motivation to do so would be to include identifying candidate time intervals from amongst the time intervals, wherein the image was generated during one of the candidate timer intervals for identifying the target time since it is desirable to restore data to a point in time known to be before the corruption of stored data occurred (Patterson, col. 1, line 23-24).
Yamagami as modified by Patterson do not explicitly disclose: classifying every location in the journal impacted by the entries as a classified journal.
Popovski teaches: classifying every location in the journal impacted by the entries as a classified journal (col. 5, line 25-47, the write request journal may also be associated with file that include request journal information, the write request journal information may include write I/0 information, 1…n, that is associated with each generated snapshot and includes information pertaining time, location, and/or basic operation of a particular write request).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include classifying every location in the journal impacted by the entries as a classified journal into backup and recovery system of Yamagami.
Motivation to do so would be to include classifying every location in the journal impacted by the entries as a classified journal to overcome issue with time consuming and make data unavailable until a decision as to integrity of data can be made (Popovski, col. 1, line 65-67).
Yamagami as modified by Patterson and Popovski further teach: synchronizing the journal with the image by selecting a synchronized time interval from amongst the candidate intervals as the time interval during which the image was taken (Yamagami, paragraph [0030], [0032]-[0033], paragraph [0071], journal is generated in response to write request; the write operations is associated with snapshot of the data volume; the snapshot closest in time to the target recovery time would be selected, the journal entries made subsequent to the snapshot could then be applied to restore the desired data state). 
Regarding claim 2, Yamagami as modified by Patterson and Popovski teach all claimed limitations as set forth in rejection of claim 1, further teach starting the journal before a start time of taking the image (Yamagami, paragraph [0057], the journaling process is started prior to taking the first snapshot to ensure any write operations which occur during the taking of snapshot are journaled). 
Regarding claim 4, Yamagami as modified by Patterson and Popovski teach all claimed limitations as set forth in rejection of claim 1, further teach classifying every location in a volume associated with the virtual machine (Popovski, Fig. 10, col. 5, line 25-47, col. 6, line 1-32, the write request journal may also be associated with file that include request journal information, the write request journal information may include write I/0 information, 1…n, that is associated with each generated snapshot and includes information pertaining time, location, and/or basic operation of a particular write request; Fig. 10 illustrate the virtual storage system). 
Regarding claim 5, Yamagami as modified by Patterson and Popovski teach all claimed limitations as set forth in rejection of claim 1, further teach selecting the candidate time intervals, wherein a time interval is selected as a candidate time interval when all locations for associated with the time interval contain values equal to values in the image, are concluded to contain values equal to values in the image, or are unknown (Patterson, col. 9, line 1-38, automatically determine target time using a comparison of snapshots, identifying segments or blocks that different). 
Regarding claim 6, Yamagami as modified by Patterson and Popovski teach all claimed limitations as set forth in rejection of claim 5, further teach selecting an earliest time interval when all locations contain locations that match the values in the backup (Popovski, col. 9, line 38-67, a track log is associated with the first backup and indicates attributes of data item 1-N of the first backup image, the track log contains attributes of the data item that are included in the first backup, where the attributes were captured at the time the first backup was created; if a data item has not changed since the first backup image was created, the first backup image can be used as a base backup image from which the unchanged data item can be identified, noted, the first backup is associated with point in time; in conjunction with the target time determination taught by Patterson, selecting an earliest time interval when all locations contain locations that match the values in the backup it teaches as claimed). 
Regarding claim 7, Yamagami as modified by Patterson and Popovski teach all claimed limitations as set forth in rejection of claim 6, further teach selecting a latest time interval when the locations in the candidate time intervals do not all contain the value in the image (Patterson, col. 9, line 1-38, automatically determine target time using a comparison of snapshots, identifying segments or blocks that different). 
Regarding claim 8, Yamagami as modified by Patterson and Popovski teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the data comprises a virtual machine (Patterson, Fig. 10, col. 5, line 25-47, Fig. 10 illustrate the virtual storage system). 
As per claim 10, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 1 and is similarly rejected.
As per claim 11, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 2 and is similarly rejected.
As per claims 13-17, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 4-8 respectively and are similarly rejected.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagami (U.S. Pub. No. 2004/0268067 A1) in view of Patterson (U.S. Patent No. 8,782,003 B1) and Popovski et al. (U.S. Patent No. 8,224,781 B2), further in view of Sim-Tang (U.S. patent No. 8,364,648 B1).
Regarding claim 3, Yamagami as modified by Patterson and Popovski teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose ending the journal after an end time of the image.
Sim-Tang  teaches ending the journal after an end time of the image (Col. 21, line 20-67, col. 22, line 1-12, tracking database activities in sequence order and to version a log file as needed; the timestamp when version is ended is interpreted as end time of image).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include ending the journal after an end time of the image into backup and recovery system of Yamagami.
Motivation to do so would be to include ending the journal after an end time of the image to allow database object to manage differences (Sim-Tang, col. 21, line 42-43).
As per claim 12, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 3 and is similarly rejected.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagami (U.S. Pub. No. 2004/0268067 A1) in view of Patterson (U.S. Patent No. 8,782,003 B1) and Popovski et al. (U.S. Patent No. 8,224,781 B2), further in view of Chandrasekaran et al. (U.S. Pub. No. 2016/0019082 A1).
Regarding claim 9, Yamagami as modified by Patterson and Popovski teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the image is a partial image, further comprising accessing missing data from previous images or from a synthetic image, or from a snapshot of the image. 
Chandrasekaran teaches wherein the image is a partial image, further comprising accessing missing data from previous images or from a synthetic image, or from a snapshot of the image (paragraph [0122]-[0124], identifying missing files between the previous state and current state, which indicates that the current stage is partial snapshot of the virtual machine; the information that is difference is selectable for copying between the two state).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the image is a partial image, further comprising accessing missing data from previous images or from a synthetic image, or from a snapshot of the image into backup and recovery system of Yamagami.
Motivation to do so would be to include wherein the image is a partial image, further comprising accessing missing data from previous images or from a synthetic image, or from a snapshot of the image to overcome issue with there is no mechanism for copying files or settings between states of a virtual machine (Chandrasekaran, paragraph [0038], line 1-2).
As per claim 18, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 9 and is similarly rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168